UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4650


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LORENZO NELSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00168-JAB-1)


Submitted:    January 22, 2009              Decided:   February 25, 2009


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Carr Allen, III, Federal Public Defender, Greensboro,
North Carolina, for Appellant.   Michael A. DeFranco, Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lorenzo Nelson appeals his sentence to 160 months in

prison after pleading guilty to bank robbery in violation of

18 U.S.C. § 2113(a) (2006).              On appeal, Nelson contends that the

district court abused its discretion when it sentenced him as a

career offender pursuant to the advisory guidelines, because he

is an atypical career offender.                We affirm.

               We review Nelson’s sentence for abuse of discretion.

See Gall v. United States, 128 S. Ct. 586, 590 (2007).                                       The

first      step    in   this    review    requires          us    to   ensure        that   the

district court committed no significant procedural error, such

as    improperly        calculating       the       guideline          range.          United

States v. Osborne, 514 F.3d 377, 387 (4th Cir.), cert. denied,

128   S.    Ct.      2525   (2008).      We       then   consider        the    substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                    Gall, 128 S. Ct. at 597.                  When

reviewing      a     sentence   on    appeal,       we   presume         that    a   sentence

within     a   properly      calculated       guideline          range    is    reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

               Nelson does not contend that the district court erred

in calculating his advisory guideline range or that it failed to

consider       the    factors    under    18       U.S.C.    § 3553(a)          (2006)      when

imposing his sentence.            Rather, he argues that because his two

qualifying prior convictions for felony robbery with a dangerous

                                              2
weapon    and    felony    robbery    are       decades   old,    and    because      dire

circumstances       motivated     the    instant      bank      robbery,      he   is   an

atypical career offender and the district court did not give

adequate weight to all of the § 3553(a) factors when sentencing

him in the lower one-third of his guideline range.

            We    have     reviewed     the     record    and    conclude      that     the

district    court    did    not   abuse       its   discretion.         The   probation

officer recommended a sentence at the high end of Nelson’s 151

to 188-month guideline range because he had a long history of

felony crimes of violence.              Nelson requested a sentence below

his guideline range, contending his recent history since being

released from prison was more important in judging his personal

history and circumstances, and the instant offense was motivated

by dire personal circumstances.                  The Government requested that

the district court follow the recommendation of the probation

officer, because Nelson’s prior robbery convictions were violent

offenses, his recent criminal history included additional acts

of violence, and the instant offense was very serious.

            With respect to the nature and circumstances of the

instant    offense,       the   district      court   acknowledged       that      Nelson

appeared to have committed the offense out of desperation due to

the poor economic circumstances he was facing, but also found

that bank robbery is a serious offense involving the safety of

members of the public.             As for Nelson’s personal history and

                                            3
circumstances,    the    court   noted    the   extended      period    of    time

between the conduct that led him to be classified as a career

offender and the instant offense, and that he did not have any

convictions since 2000, but the court also noted he had violent

conduct   involving     domestic   disputes     with    his    wife    in    2000.

Taking into account the § 3553(a) factors presented by Nelson,

as well as the sentencing purposes of protecting the public and

providing for punishment and deterrence, the court reasonably

determined a sentence of 160 months was appropriate.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument   because      the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                     4